
	
		I
		112th CONGRESS
		2d Session
		H. R. 5494
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Ms. Schakowsky
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain power panels
		  specifically designed for wind turbine generators.
	
	
		1.Certain power panels
			 specifically designed for wind turbine generators
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Power converter panels specifically designed for wind turbine
						generators in excess of 2 MW, the foregoing designed to optimize the power
						factor of the asynchronous induction generator in a wind turbine, each
						measuring 1800 mm or more but not over 2050 mm in length, 550 mm or more but
						not over 650 mm in width and 1950 mm or more but not over 2050 mm in height
						(provided for in subheading 8537.10.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
